Citation Nr: 1140225	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  07-01 061	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial increased rating for a left hip disability, rated 10 percent disabling since December 1, 2005; 100 percent disabling since January 9, 2007; and 30 percent disabling since March 1, 2008.  

2.  Entitlement to an initial increased rating for a psychiatric disorder with depressed mood rated as 10 percent disabling prior since December 1, 2005, and as 30 percent disabling since November 13, 2009.  

3.  Entitlement to an initial increased rating for migraine headaches rated 0 percent disabling since December 1, 2005, and 30 percent disabling since November 16, 2009.

4.  Entitlement to an initial increased rating for a lumbar spine disability, rated 0 percent disabling since December 1, 2005, and 20 percent disabling since February 28, 2007.

5.  Entitlement to an initial rating in excess of 10 percent for a right hip disability.

6.  Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A Cryan, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1985 to November 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah that granted service connection for the issues on appeal and awarded a 0 percent rating for degenerative disc disease of the lumbar spine; a 10 percent rating for left hip degenerative joint disease; a 10 percent rating for right hip degenerative joint disease; a 0 percent rating for adjustment disorder; and a 0 percent rating for migraine headaches, all effective December 1, 2005.  

A November 2006 rating decision increased the rating for adjustment disorder from 0 percent to 10 percent effective December 1, 2005.  A March 2007 rating decision granted a temporary total rating for convalescence following a left total hip replacement for the period from January 9, 2007, to February 29, 2008, after which a 30 percent rating became effective.  A November 2007 rating decision increased the disability rating for a lumbar spine disability from 0 percent to 20 percent, effective February 28, 2007.  A May 2009 rating decision granted service connection for left lower extremity peripheral neuropathy associated with the lumbar spine disability and awarded a 10 percent disability rating effective June 30, 2008.  A January 2011 rating decision granted an increased rating of 30 percent for adjustment disorder, effective November 13, 2009, and granted an increased rating for migraine headaches of 30 percent, effective November 16, 2009.  Because the increased disability ratings awarded were not full grants of the benefits sought on appeal, the increased rating issues remain on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran testified at a hearing before the Board in July 2008.  In October 2009, the Board remanded the claims for additional development.   

The the issues of entitlement to service connection for a right knee and right foot disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Prior to January 9, 2009, the Veteran's left hip disability was manifested by objective evidence of moderate limitation of motion, with pain, and subjective evidence of pain; since March 1, 2008, the Veteran's left total hip replacement is manifested by reports of weakness and mild limitation of motion.  

2.  The Veteran's right hip disability is manifested by objective evidence of mild to moderate limitation of motion, with pain, and subjective evidence of pain; there is x-ray evidence of degenerative changes in the joint.

3.  Prior to February 28, 2007, the Veteran's lumbar spine disability was manifested by flexion to 90 degrees; there was no evidence of muscle spasm, guarding, or localized tenderness resulting in an abnormal gait or abnormal spinal contour; since February 28, 2007, the Veteran's lumbar spine disability is manifested by functional impairment that equates to forward flexion limited to no less than 40 degrees; favorable ankylosis of the thoracolumbar spine is not shown.  

4.  Since June 30, 2008, the Veteran's left lower extremity peripheral neuropathy is manifested by no more than mild sensory deficits.

5.  Prior to November 13, 2009, the Veteran's psychiatric disorder with depressed mood was manifested by mild symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress; since November 13, 2009, the Veteran's adjustment disorder is manifested by depressed mood, sleep impairment and mild memory loss.   

6.  Prior to November 16, 2009, the Veteran's migraine headaches were not manifested by any characteristic prostrating attacks; since November 16, 2009, the Veteran's migraine headaches are not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for a left hip disability prior to January 9, 2007, were not met; the criteria for a rating in excess of 30 percent for a left hip disability since March 1, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5252, 5054 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71, 4.71a, Diagnostic Codes 5003, 5252 (2010).

3.  Prior to February 28, 2007, the criteria for a compensable rating for a lumbar spine disability were not met; since February 28, 2007, the criteria for a rating in excess of 20 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

4.  Since June 30, 2008, the criteria for a rating in excess of 10 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 U.S.C.A. §§ 3.102, 3.321, 4.124a, Diagnostic Code 8720 (2010).   

5.  Prior to November 13, 2009, the criteria for a rating in excess of 10 percent for a psychiatric disorder were not met; since November 13, 2009, the criteria for a rating in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9440 (2010).

6.  Prior to November 16, 2009, the criteria for a compensable rating for migraine headaches were not met; since November 16, 2009, the criteria for a rating in excess of 30 percent rating for migraine headaches were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claims with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in May 2005, March 2006, January 2007, March 2007, and November 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the May 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, it is the present level of disability that is of primary concern.  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7. Vet. App. 55 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  




Left and Right Hip Disabilities

The Veteran claims that his service-connected right and left hip disabilities warrant higher ratings.  

At a June 2005 VA orthopedic examination, the Veteran reported a twisting injury while playing basketball in service.  Physical examination of the hips revealed no swelling or edema.  Range of motion testing of the right hip revealed internal rotation to 25 degrees with mild pain and external rotation to 20 degrees and internal rotation of the left hip to 20 degrees with moderate pain and external rotation to 30 degrees.  The examiner noted that the Veteran had moderate limited motion with internal rotation of the bilateral hips, moderate weakness and lack of endurance with long walking, and no lack of coordination.  Following review of x-rays and an MRI, the examiner assessed the Veteran with moderate arthritis of the bilateral hips.     

At a February 2007 VA joints examination, the Veteran reported having recently undergone a modified total left hip replacement.  He was noted to be convalescing and under the aid of a walker and he was unable to fully bear weight on his hip.  Physical examination revealed limited range of motion of the left hip although the specific ranges of motion were not provided and right hip flexion to 85 degrees, extension to 10 degrees, adduction to 15 degrees, abduction to 35 degrees, external rotation to 40 degrees, and internal rotation to 15 degrees.  X-rays of the hips revealed a partial Birmingham type left total joint replacement and a normal right hip except for some shallow acetabular coverage on the right hip.

Private treatment records from R. Meldrum, M.D., include range of motion testing of the bilateral hips which reveal 90 degrees of flexion on the right and 80 degrees of flexion on the left in June 2005.  In October 2005, range of motion testing of the left hip revealed 0 degrees of extension, 10 degrees of external rotation and extension, and 0 degrees of internal rotation and extension.  X-rays of the hips found significant osteoarthritis bilaterally in September 2006.  In January 2007, the Veteran underwent a left hip surface ablation (left hip prosthesis placement).  

At a July 2008 hearing before the Board, the Veteran reported that his left hip was significantly weaker than his right hip following his hip replacement surgery.  He indicated that he had no pain in his hips but he endorsed weakness bilaterally and an altered gait.  He reported that his range of motion was also limited bilaterally.  He stated that he had similar problems with his hip prior to the prosthetic replacement surgery.  The Veteran testified that he had trouble walking long distances.

At a November 2009 VA joints examination, the Veteran reported weakness and pain of the right hip and weakness of the left hip.  He denied deformity, giving way, instability, pain, stiffness, incoordination, episodes of dislocation, subluxation, and locking of the bilateral hips.  The Veteran's gait was reported to be normal and there was no abnormal weight bearing or inflammatory arthritis.  Range of motion testing of the hips revealed bilateral flexion to 100 degrees, left abduction to 45 degrees and right abduction to 40 degrees.  He was able to cross his left leg over his right leg and his right leg over his left leg and he was able to toe out 15 bilaterally.  There was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no joint ankylosis and the examiner noted that the Veteran had right external rotation to 35 degrees, right internal rotation to 25 degrees, left external rotation to 45 degrees, and left internal rotation to 35 degrees.  X-rays of the left hip revealed a stable appearance of the left hip prosthesis without evidence of hardware failure and mild progression of degenerative changes of the right hip.  The examiner indicated that the Veteran's right and left hip disabilities had no significant effects on his occupation.  

As an initial matter, the Board notes that the Veteran's right and left hip disabilities were originally rated under Diagnostic Codes 5252-5003.  38 C.F.R. § 4.71a (2010).  Diagnostic Code 5252 pertains to limitation of flexion of the thigh and Diagnostic Code 5003 pertains to degenerative arthritis.  Following a left total hip replacement, the left hip disability was rated under Diagnostic Code 5054 which pertains to a prosthetic hip replacement.  38 C.F.R. § 4.71a (2010).

For VA purposes, normal range of motion of the hip is from 0 to 125 degrees of flexion and 0 to 45 degrees of abduction.  38 C.F.R. § 4.71, Plate II (2010).

Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  A rating of 10 percent is for application for each such major joint affected by limitation of motion in the absence of compensable limitation of motion and a rating of 20 percent is for application for involvement of two or more major joints or two or more minor joints with occasional incapacitating episodes in the absence of compensable limitation of motion.  The rating cannot be combined with a rating based on limitation of motion.  38 C.F.R. § 4.71a (2010).

The Board will consider the Veteran's bilateral hip disabilities under the relevant diagnostic codes pertaining to disabilities of the hip and thigh.  

Diagnostic Code 5252 pertains to limitation of flexion of the thigh and provides for a 10 percent rating for flexion limited to 45 degrees; a 20 percent rating for flexion limited to 30 degrees; a 30 percent rating for flexion limited to 20 degrees; and a 40 percent rating for flexion limited to 10 degrees.  38 C.F.R. § 4.71a (2010).

Range of motion testing at the examinations of records revealed flexion of the right hip limited to no less than 85 degrees and flexion of the left hip to no less than 80 degrees.  Therefore, the Board finds that an increased rating is not warranted under that diagnostic code.  Furthermore, a rating under Diagnostic Code 5252 cannot be combined with a rating under Diagnostic Code 5003 because Diagnostic Code 5252 is based on limitation of motion, so separate ratings cannot be assigned.

The Board must also consider whether the Veteran's right hip disability warrants an increased rating under any of the Diagnostic Codes pertaining to the hip.  Diagnostic Codes 5250 through 5255 are for application for disabilities of the hip and thigh.  38 C.F.R. § 4.71a (2010).

Initially, the Board notes that Diagnostic Codes 5250 (ankylosis of the hip), Diagnostic Code 5254 (flail joint of the hip), and 5255 (impairment of the femur) are not applicable because the evidence does not show that the Veteran's right or left hip disability has been manifested by ankylosis of the hip, flail joint of the hip, or an impaired femur and as such an increased rating is not warranted under these diagnostic codes.  

Diagnostic Code 5251 provides for a 10 percent rating when extension of the thigh is limited to 5 degrees.  As the Veteran has already been awarded a 10 percent rating for his right hip disability and a 10 percent rating prior to January 2007; a 100 percent rating since January 2007, and a 30 percent rating since March 2008, an increased rating is not warranted under that diagnostic code for disability of either hip.  Furthermore, a rating under Diagnostic Code 5251 cannot be combined with a rating under Diagnostic Code 5003 because Diagnostic Code 5251 is based on limitation of motion, so separate ratings cannot be assigned.

Diagnostic Code 5253 pertains to impairment of the thigh and provides for a 10 percent rating for either limitation of adduction (cannot cross legs) or limitation of rotation (cannot toe out more than 15 degrees); and a 20 percent rating for limitation of abduction for motion lost beyond 10 percent.  38 C.F.R. § 4.71a (2010).  The range of motion findings documented at the examinations do not show a limitation of adduction or rotation nor do they approximate a limitation of abduction of motion lost beyond 10 degrees, to warrant an increased rating under Diagnostic Code 5253 at any time during the pendency of the appeal for either the right or left hip disability.  The Veteran was able to cross his legs.  Furthermore, a rating under Diagnostic Code 5253 cannot be combined with a rating under Diagnostic Code 5003 because Diagnostic Code 5253 is based on limitation of motion, so separate ratings cannot be assigned.

With regard to the left hip disability, the Veteran underwent a left hip modified total joint replacement in January 2007.  Since January 9, 2007, the left hip disability has been rated under Diagnostic Code 5054 which provides that a 100 percent rating will be assigned for a prosthetic replacement of the head of the femur or acetabulum for one year following implantation of the prosthesis; a 90 percent rating will be assigned following implantation of the prosthesis with painful motion or weakness such as to require the use of crutches; a 70 percent rating will be assigned for markedly severe residual weakness, pain, or limitation of motion following implantation of the prosthesis; a 50 percent rating will be assigned for moderately severe residuals of weakness, pain, or limitation of motion; and a 30 percent rating is the minimum rating assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5054 (2010).  The Veteran was assigned a 100 percent rating for one year following the implantation from January 9, 2007, to February 28, 2008, and as of March 1, 2008, a 30 percent rating was assigned.  
 
At the most recent examination of the Veteran's left hip disability, the Veteran's gait was reported to be normal and there was no abnormal weight bearing or inflammatory arthritis.  Range of motion testing of the hips revealed left hip flexion to 100 degrees and left abduction to 45 degrees.  The Veteran able to cross his left leg over his right leg and his right leg over his left leg and he was able to toe out 15 degrees bilaterally.  Moreover, there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  X-rays of the left hip revealed a stable appearance of the left hip prosthesis without evidence of hardware failure.

Consequently, since March 1, 2008, the Board finds that a rating in excess of 30 percent is not warranted under Diagnostic Code 5054 as there evidence does not show moderately severe residuals of weakness, pain, or limitation of motion of the hip replacement surgery to warrant the next higher rating.  

In sum, the Veteran's right and left hip disabilities do not warrant increased ratings at any time during the pendency of this appeal.  The preponderance of the evidence is against the claim for increased ratings and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbar Spine Disability and Left Lower Extremity Disability

The Veteran contends that his service-connected lumbar spine disability warrants a higher rating.  During the pendency of this appeal, the Veteran was awarded a separate compensable rating for peripheral neuropathy of the left lower extremity.  As that disability is intertwined with the lumbar spine disability, the Board will also address whether a higher rating is warranted for the left lower extremity disability.  

At a June 2005 VA general medical examination, the Veteran was noted to ambulate without any assistive devices.  Physical examination of the lumbosacral spine revealed no swelling or edema.  There was normal muscle power on the left and right and of the paravertebral muscles.  Sensation to touch was intact bilaterally.  Range of motion testing of the lumbar spine revealed flexion to 90 degrees and extension to 20 degrees.  The examiner indicated that the Veteran did not have any limited motion of the lumbar spine and there was no weakness, pain, lack of endurance, or lack of coordination on range of motion testing.  

At a February 2007 VA joints examination, the Veteran reported low back pain with no radiating symptoms.  Range of motion testing revealed flexion to 60 degrees, extension to 10 degrees, bilateral lateral bending to 30 degrees, and bilateral lateral torque to 30 degrees.  X-rays of the lumbar spine revealed mild relative narrowing of L5-S1 level.  

At a July 2008 hearing before the Board, the Veteran indicated that his back gave him problems since he was in the military.  He reported that his bilateral hip and back trouble was connected and that he had back spasms and pain.  The Veteran indicated that he could not get relief from the back pain from sitting or standing.  He stated that his back range of motion was limited and worsening due to his hip pain and inability to walk properly.  

At a November 2009 VA spine examination, the Veteran reported no urinary incontinence and mild occasional fecal leakage without the use of pads.  The examiner noted that the Veteran's fecal leakage was attributed to caffeine and was improving.  The Veteran reported fatigue, decreased motion, stiffness, weakness, and pain but he denied spasms.  The Veteran was noted to ambulate with a cane with a normal gait.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or spine ankylosis.  There was no spasm, atrophy, guarding, pain with motion, tenderness, or weakness of muscles of the spine.  Sensory exanimation of the lower extremities was normal bilaterally.  Range of motion testing of the lumbar spine revealed flexion to 80 degrees, extension to 30 degrees, bilateral lateral flexion to 30 degrees, and bilateral lateral rotation to 45 degrees.  The examiner reported that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions.  X-rays of the lumbar spine revealed stable minimal degenerative changes with normal bony alignment.  The examiner reported that the Veteran's lumbar spine condition resulted in no significant effects on the Veteran's occupation.  

At a March 2011 VA spine examination, the Veteran reported flare-ups of degenerative disc disease every two to four months lasting one to two weeks.  He denied urinary and fecal incontinence.  The Veteran reported fatigue, decreased motion, stiffness, weakness, and spasm.  He indicated that he had one incapacitating episode lasting two weeks in the past twelve months.  Physical examination of the spine revealed normal posture and gait with no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list or ankylosis.  The examiner noted lumbar flattening.  Range of motion testing revealed flexion to 40 degrees, extension to 24 degrees, left lateral flexion to 18 degrees, left lateral rotation to 25 degrees, right lateral flexion to 23 degrees, and right lateral rotation to 30 degrees with objective evidence of pain on active motion.  Following repetitive motion, the Veteran had flexion to 44 degrees and extension to 15 degrees; bilateral flexion and rotation was unchanged.  An MRI of the lumbar spine revealed L5-S1 bulge with focal protrusion which caused severe right foraminal stenosis.  The Veteran indicated that he worked full-time as a financial systems analyst and had lost two weeks of work in the past twelve months due to his lumbar spine disability.  The examiner reported that the Veteran's lumbar spine disability resulted in increased absenteeism, decreased concentration, problems with lifting and carrying, weakness, fatigue, and pain.  

The regulation pertaining to disabilities of the spine sets forth a General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

Forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spine contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2010).

The criteria for rating intervertebral disc syndrome permits rating under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever results in the higher rating when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242, 5243 (2010).  The formula for rating intervertebral disc syndrome based on incapacitating episodes provides for a 10 percent rating for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past twelve months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1) (2010).

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2010).

For VA purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2010).

The Veteran's lumbar spine disability is rated 0 percent disabling prior to February 28, 2007; and 20 percent disabling since February 28, 2007.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2010).  Diagnostic Code 5242 also refers to Diagnostic Code 5003 which provides that degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  When, the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).

Prior to February 28, 2007, the Board finds that the criteria for a compensable rating for the Veteran's lumbar spine disability were not met.  At the time of the June 2005 VA examination, the evidence showed that the Veteran could flex his back to 90 degrees.  The full ranges of motion (including bilateral lateral flexion and bilateral lateral rotation) were not included.  However, the examiner noted that the Veteran did not have any limited motion of the lumbar spine.  There was no evidence of muscle spasm or tenderness and the Veteran ambulated with a normal gait.  Consequently, the Board finds that an increased, compensable rating was not warranted prior to February 28, 2007.

The June 2005 VA examiner noted that the joint function of the spine was not limited by pain, fatigue, weakness, and lack of endurance, the examiner specifically reported that there was no additional loss of motion.  Consequently, the Board finds that functional loss does not equate to a compensable rating at any time prior to February 28, 2007.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Since February 28, 2007, the Board finds that the criteria for a rating in excess of 20 percent for the Veteran's lumbar spine disability are not met.  The evidence shows that the Veteran's flexion was limited to no more than 40 degrees for the time period at issue.  In order to warrant a 40 percent rating, flexion must be limited to 30 degrees or less which is not shown by the evidence of record.  

The 2009 VA examiner specifically reported that there was no objective evidence of pain following repetitive motion and no additional limitations after three repetitions and the March 2011 VA examiner noted that the Veteran's flexion increased to 44 degrees (from 40 degrees) and his extension worsened to 15 degrees (from 24 degrees).  The remaining ranges of motion were unchanged.  Consequently, the Board finds that functional loss does not equate to a rating higher than 20 percent at any time since February 28, 2007.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

With regard to intervertebral disc syndrome, the evidence reported above does not allow for an increased rating under the diagnostic code pertaining to intervertebral disc syndrome at any time during the period at issue.  The Veteran reported one incapacitating episode lasting two weeks at the time of the 2011 VA examination.  However, in order to attain the next higher rating, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).

With regard to the lower extremities, at a June 2005 neurological examination, sensory examination was noted to be normal to pinprick, touch, vibration, and position sensation and the Veteran ambulated with a normal gait.  

At a February 2007 VA neurological examination, the Veteran was noted to have some hypesthesia in the tarsal nerve distribution and some tenderness just below the medial malleolus.  

Private treatment reports from Indiana Neuroscience Associates include a March 15, 2007, electromyography of the left lower extremity which revealed mild axonal peripheral neuropathy and mild changes at S1 with no definite denervation.  

At a March 2011 VA peripheral nerves examination, the Veteran reported decreased strength and sensation in the left lower extremity.  A reflex examination was normal with 2+ knee and ankle jerk bilaterally.  A sensory examination of the left lower extremity found decreased sensation to pain and pinprick on the bottom of the foot, decreased light touch on the medial foot, and dysesthesias on the left foot.  A sensory examination of the right lower extremity was normal.  Electrodiagnostic studies of the left lower extremity revealed left tibial axonal neuropathy, mild left sural sensory neuropathy, and probable subacute to chronic L5-S1 radiculopathy.

The Veteran's left lower extremity peripheral neuropathy is rated 10 percent disabling under Diagnostic Code 8720 for neuralgia of the sciatic nerve effective June 30, 2008.  Diagnostic Code 8720 provides that mild incomplete paralysis is assigned a 10 percent disability rating; a 20 percent rating is assigned for moderate incomplete paralysis; a 40 percent evaluation is assigned for moderately severe incomplete paralysis; a 60 percent evaluation is assigned for severe incomplete paralysis; and an 80 percent evaluation is assigned for complete paralysis which produces the foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee is either lost or very weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2010). 

Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis for a particular nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a (2010).

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2010).  It should also be noted that use of terminology such as severe by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.   All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

As an initial matter, the Board finds that the evidence does not show that a separate rating is warranted for a right lower extremity disability as the evidence does not show a diagnosis of any neurologic disability of the right leg.  The Board acknowledges the March 2011 VA spine examiner's assessment of L5-S1 bulge with focal protrusion which caused severe right foraminal stenosis.  However, none of the examinations of record document any clinical symptoms with regard to the right lower extremity nor has the Veteran reported any symptoms related to his right lower extremity.  

With regard to the service-connected left lower extremity peripheral neuropathy, the Board finds that a rating higher than 10 percent is not warranted as the medical evidence does not show any significant weakness, tenderness, or atrophy.  The Veteran's right leg disability is manifested by mild sensory deficits.  When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.123 (2010).

The rating criteria require moderate incomplete paralysis of the sciatic nerve to warrant a 20 percent rating.  The Board finds that moderate incomplete paralysis is not shown because the involvement is wholly sensory and the evidence does not show reflex impairment or any atrophy that would warrant a finding of a higher level of incomplete paralysis.

Accordingly, the Board finds that an increased rating, greater than 0 percent from December 1, 2005, and greater than 20 percent from February 28, 2007, is not warranted.  Furthermore, the Board finds that a rating greater than 10 percent for left lower extremity peripheral neuropathy since June 30, 2008, is not warranted.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Psychiatric Disorder

The Veteran claims that his adjustment disorder with depressed mood has increased in severity and warrants a higher rating.

The Veteran's adjustment disorder with depressed mood has been rated under Diagnostic Code 9440 (chronic adjustment disorder).  The criteria of Diagnostic Code 9440 provide for a 100 percent rating where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions of hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  The criteria provide for a 70 percent rating where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence) spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  The criteria provide for a 50 percent rating where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  The criteria provide for a 30 percent rating where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).  The criteria provide for a 10 percent rating where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The criteria provide for a noncompensable rating where the evidence shows a mental condition which has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9440 (2010).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health and illness.  A GAF score of 61-70 is defined as some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well with some meaningful interpersonal relationships.   Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).

For the time period prior to November 13, 2009, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440.  In essence, the medical evidence, consisting of VA examination reports dated in June 2005 and February 2007 and the Veteran's testimony from a July 2008 hearing before the Board, shows findings consistent with mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  However, the Veteran's disability was not manifested by anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss.

Specifically, when examined by VA in June 2005, the Veteran reported having been prescribed a selective serotonin reuptake inhibitor (SSRI) which resulted in sexual side effects and was discontinued and bupropion which was not effective and discontinued.  The Veteran was noted to be employed in the Finance Activities Services of the military but was due to revert to civilian status after his retirement from service.  He reported having been married for eleven years with a seven year old son.  The Veteran reported that he was unhappy in his marriage but unwilling to divorce his spouse.  Mental status examination found that the Veteran was alert and oriented in all spheres with appropriate eye contact and comfortable conversation.  The examiner noted that the Veteran was wistful but his affect was mood congruent, well related, and full in range.  There was no evidence of psychotic processes or anxiety.  The Veteran denied homicidal and suicidal ideation and intent.  No memory or cognitive deficits were reported by the Veteran or detected on examination.  The Veteran's insight and judgment were unimpaired.  The examiner noted that the Veteran had several family stressors including a brother who was recently released from prison and living with the Veteran and a tenuous relationship with his spouse.  The examiner indicated that the Veteran's depressed state was not responsive to pharmacotherapy.  The examiner diagnosed the Veteran with depressed mood and indicated that the disability was not likely to have a serious impact on his post-discharge vocational or educational success.  The examiner noted that insofar as the disorder was related to the Veteran's troubled marriage, it was likely to have a significant impact on his interpersonal life.  The examiner assigned a GAF score of 64.  

When examined by VA in February 2007, the Veteran was noted to be clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable and his speech was clear and coherent.  His attitude was friendly and cooperative, his affect was normal, his thought process was logical and sequential, and his judgment and insight were intact.  There were no hallucinations reported but the Veteran endorsed sleep impairment consisting of nightly awakenings, partly due to hip pain.  The Veteran denied obsessive or ritualistic behavior, panic attacks, and homicidal or suicidal thoughts.  The Veteran was noted to be employed at Defense Finance and Account Services as a military pay analyst with no time lost from work in the past year.  The examiner did not diagnose any Axis I diagnosis and opined that the Veteran's symptoms of an adjustment disorder had remitted.  The examiner noted that while the Veteran reported feeling melancholy at times, that did not meet the threshold for depression or an adjustment disorder with depressed mood.  The examiner assigned a GAF score of 70.

At a July 2008 hearing before the Board, the Veteran testified that he had a short temper, trouble sleeping, and trouble with his memory.  He reported an incident at work whereby he raised his voice toward a co-worker who felt threatened.  He stated that he avoided social functions at work.

The Board finds that evidence supports no more than a 10 percent rating under Diagnostic Code 9440, which contemplates mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

The Board finds that the evidence does not support a finding that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

With respect to the Veteran's GAF scores, the VA examination reports during the relevant time period document GAF scores of 64 and 70 which contemplate mild symptoms.  The Board notes GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations and which do not demonstrate a degree of impairment consistent with more than a 10 percent rating prior to November 13, 2009.  The kinds of symptoms the Veteran experiences more nearly approximate the criteria for a 10 percent rating.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted prior to November 13, 2009.

For the time period as of November 13, 2009, having reviewed the complete record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9440.  In essence, the medical evidence shows findings consistent with depressed mood, sleep impairment, anxiety, and some disturbances of motivation and mood.  However, the Veteran's disability was not manifested by flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impaired judgment; impaired short- or long-term memory; or impaired abstract thinking.

When examined by VA in November 2009, the Veteran reported that he was married with an eleven year old son.  He stated that his relationship with his wife was "alright" and that his relationship with his son could be better.  He stated that his relationship with other family members was fine.  He reported that his mood was "solid" from day to day and he reported some difficulty concentrating and with his memory.  The Veteran denied suicidal and homicidal thoughts.  The Veteran reported that running was a coping mechanism for him, but he had been unable to run since 1997 due to physical issues.  Mental status examination found that the Veteran was clean, neatly groomed, and casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative and affect was described as irritated.  The Veteran described his mood as "pissed off" because he was unable to "do what he wanted" due to physical pain.  The Veteran was noted to be easily distracted but he was intact to person, time, and place.  His thought content and thought process was unremarkable and his judgment and insight were intact.  The Veteran reported difficulty staying asleep.  The examiner indicated that the Veteran did not endorse hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His impulse control was reported to be fair and he denied episodes of violence.  The examiner reported that the Veteran's remote memory was normal but his recent and immediate memory was mildly impaired.  The Veteran was noted to be employed fulltime and he said he had missed one week of work due to his psychiatric disorder in terms of waking up and not wanting to go into work.  The examiner diagnosed the Veteran with a chronic adjustment disorder and noted that his most prominent symptoms were irritability, sadness, and frustration related to his physical limitations.  

The Board finds that evidence supports no more than a 30 percent rating under Diagnostic Code 9440, which contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, or recent events).

The Board finds that the evidence does not support a finding that the Veteran has occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  While the evidence shows some disturbance of motivation and mood, and difficulty with relationships, the evidence does not show symptomatology that more nearly approximates the criteria for a 50 percent rating.
      
With respect to the Veteran's GAF score, the VA examination report during the relevant time period documents a GAF score of 63 which contemplates mild symptoms.  The Board notes GAF scores are not, in and of themselves, the dispositive element in rating a disability, and the Board generally places more probative weight on the specific clinical findings noted on examinations and which do not demonstrate a degree of impairment consistent with more than a 30 percent rating since November 13, 2009.  The kinds of symptoms the Veteran experiences more nearly approximate the criteria for a 30 percent rating.  Consequently, the Board finds that a rating in excess of 30 percent is not warranted since November 13, 2009.

Accordingly, the Board finds that the criteria for a rating greater than 10 percent were not met prior to November 13, 2009.  Furthermore, the Board finds that the criteria for a rating greater than 30 percent are not met as of November 13, 2009.  The preponderance of the evidence is against assigning any higher rating, and the claim for increased ratings is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Migraine Headaches

The Veteran claims that his migraine headache disorder warrants a higher rating.  

At a June 2005 VA neurological examination, the Veteran reported migraine headaches twice a month.  He stated that he worked through the headaches and that Tylenol did not provide any relief so he did not take any medication.  He reported that he last had a headache one year prior to the examination.  

At a February 2007 VA neurological examination, the Veteran reported migraine headaches twice a month lasting less than a day with some sensitivity to light.  He indicated that he used Excedrin Migraine with fair control of the headaches.  He reported that he had not missed any work due to his headaches.  

At a July 2008 hearing before the Board, the Veteran reported migraine headaches once or twice a week.  He reported that he tried to work through his headaches but had to request to leave work when he was unable to do so.  He stated that his migraines were less frequent when he was under less stress.  He indicated that he missed two to three weeks of work due to his migraine headaches.  The Veteran testified that he treated his headaches with rest when he was able to do so.

At a November 2009 VA neurological examination, the Veteran reported migraine headaches two to three times per month lasting one to two days in duration which were typically prostrating in nature with a significant number of days missed from work.  The examiner reported that the Veteran's migraines had a significant effect on his occupation due to increased absenteeism.  

The Veteran's service-connected migraine headaches are rated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100.  That Diagnostic Code provides a 0 percent rating for migraine headaches which are characterized by less frequent attacks; a 10 percent rating is assigned for migraine headaches which are characterized by prostrating attacks averaging one in two months over the last several months; a 30 percent rating is assigned for migraine headaches with characteristic prostrating attacks occurring on average once a month over the last several months; and a maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2010).

Prior to November 16, 2009, the evidence does not establish that the Veteran's migraine headache disability was manifested by characteristic prostrating attacks averaging one in two months over the last several months.  At the time of the 2005 VA examination, while the Veteran reported migraine headaches twice per month, he also noted that he last suffered a migraine headache one year prior to the examination.  At the 2007 VA examination, the Veteran reported that his headaches occurred twice a month lasting less than a day with some sensitivity to light.  He indicated that he used Excedrin Migraine with fair control of the headaches and he reported that he had not missed any work due to his headaches.  As the Veteran specifically reported that he had not missed any work due to his headaches, the headaches were not characterized by prostrating attacks.  Consequently, the Board finds that a compensable rating for migraine headaches is not warranted for the time period prior to November 16, 2009.  

Since November 16, 2009, the evidence shows that the Veteran's migraine headache disability was manifested by migraine headaches two to three times per month lasting one to two days in duration which were typically prostrating in nature with a significant number of days missed from work.  However, the Board finds that the evidence does not show that the Veteran's migraine headaches were manifested by very frequent completely prostrating attacks productive of severe economic inadaptability.  While the Veteran has frequent headaches and had missed some work, the Board finds that the evidence does not show severe economic inadaptability due solely to headaches.  The Veteran's missed work is contemplated by the currently assigned 30 percent rating.  Consequently, the Board finds that a rating in excess of 30 percent for migraine headaches is not warranted for the time period since November 16, 2009.  

In sum, the Board finds that an increased rating for the Veteran's migraine headaches is not warranted at any time during the pendency of this appeal.  The preponderance of the evidence is against the claim for increased ratings and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

The Board has considered whether an extraschedular rating is warranted in this case.  The threshold factor for extraschedular consideration is a finding on the part that the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities at issue is inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 (1993); 38 C.F.R. § 3.321(b)(1) (2010).  Factors for consideration in determining whether referral for an extraschedular rating is necessary include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2010).

The Board finds that referral is not appropriate in this case.  The evidence of record does not show that the Veteran's service-connected disabilities at issue have been shown to markedly interfere with employment, beyond that contemplated in the assigned rating, or to warrant frequent periods of hospitalization.  While some of the Veteran's service-connected disabilities at issue have been noted to cause increased absenteeism with regard to the Veteran's full-time employment, none of the examiners of record found that the service-connected disabilities at issue markedly interfered with the Veteran's employment.  Moreover, none of the examiners of record found that the service-connected disabilities at issue required frequent periods of hospitalization.  Consequently, the Board finds that the evidence does not establish that the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) are met because marked interference with employment and frequent hospitalizations are not shown.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).












	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an initial increased rating a left hip disability rated 10 percent from December 1, 2005, to January 8, 2007; and 30 percent since March 1, 2008, is denied.  

Entitlement to an initial increased rating for a psychiatric disorder rated 10 percent prior to November 13, 2009, and 30 percent since November 13, 2009, is denied.  

Entitlement to an initial increased rating for migraine headaches rated 0 percent prior to November 16, 2009, and as 30 percent since November 16, 2009, is denied.

Entitlement to an initial increased rating for degenerative disc disease of the lumbar spine rated 0 percent prior to February 28, 2007, and 20 percent since February 28, 2007, is denied.

Entitlement to an initial rating in excess of 10 percent for right hip degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for left lower extremity peripheral neuropathy is denied.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


